NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         JOSEPH GANEA, Appellant.

                             No. 1 CA-CR 14-0678
                               FILED 8-18-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-458300-001
               The Honorable Robert L. Gottsfield, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Charles R. Krull
Counsel for Appellant
                             STATE v. GANEA
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Samuel A. Thumma and Judge Donn Kessler joined.


W I N T H R O P, Presiding Judge:

¶1              Joseph Ganea (“Appellant”) appeals his conviction and
placement on probation for unlawful flight from a pursuing law
enforcement vehicle. Appellant’s counsel has filed a brief in accordance
with Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California, 386 U.S. 738
(1967); and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), stating that he
has searched the record on appeal and found no arguable question of law
that is not frivolous. Appellant’s counsel therefore requests that we review
the record for fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30,
2 P.3d 89, 96 (App. 1999) (stating that this court reviews the entire record
for reversible error). This court allowed Appellant to file a supplemental
brief in propria persona, but Appellant has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm.

                FACTS AND PROCEDURAL HISTORY2

¶3             On January 22, 2014, the State charged Appellant by
information with unlawful flight from a pursuing official law enforcement
vehicle, a class five felony, in violation of A.R.S. § 28-622.01.

¶4           At trial, the State presented the following evidence: On
August 1, 2013, at approximately 1:45 p.m., Phoenix police officers Wing


1      We cite the current version of the applicable statutes because no
revisions material to this decision have occurred since the date of the
offense.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).


                                      2
                             STATE v. GANEA
                            Decision of the Court

and Stewart were on patrol between 48th Street and 49th Street. Officers
Wing and Stewart were driving together in a fully marked patrol vehicle, a
Chevrolet Tahoe, and they witnessed Appellant, who was riding a
motorcycle, pull out of an apartment complex, cutting off another vehicle.
Officer Wing made a U-turn, activated the Tahoe’s lights and sirens, and
approached Appellant’s motorcycle from behind as he stopped at a stop
sign. Appellant looked back at the officers briefly, and then accelerated
north on 48th Street. The officers followed Appellant for two to three
blocks, but noticed that, although their speedometer read sixty miles per
hour, Appellant continued to accelerate ahead of them. The listed speed
limit was thirty miles per hour. To avoid further danger to the public, the
officers turned off their lights and sirens and stopped chasing Appellant.
Appellant continued to accelerate, swerving left into oncoming traffic to get
around vehicles. The officers saw a cloud of dust in the distance as
Appellant’s motorcycle collided with another vehicle and flipped
approximately ten to fifteen feet above the other vehicles.

¶5           As the officers reached the accident site, Officer Stewart
contacted the fire department, while Officer Wing approached Appellant,
who was sitting next to the motorcycle and removing his helmet. Officer
Wing said, “Well, that was pretty stupid.” Appellant replied, “Yeah, I
screwed up.” Appellant was taken to a hospital for precautionary reasons.

¶6            Appellant did not testify, but argued that he was not aware
the officers were chasing him. At the conclusion of the trial, the jury
returned a guilty verdict. On September 15, 2014, the trial court placed
Appellant on supervised probation for two years. Appellant filed a timely
notice of appeal.

                                 ANALYSIS

¶7             We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdict, and the period of probation imposed was within the
statutory limits. See A.R.S. § 13-902(A). Appellant was represented by
counsel at all stages of the proceedings and allowed to speak at sentencing.
The proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶8           After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal



                                       3
                             STATE v. GANEA
                            Decision of the Court

and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶9            Appellant’s conviction and placement on probation are
affirmed.




                                   :ama




                                       4